DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to for the following reasons: “The gravity-fed pet water dish and comes with…” should be amended to read –The gravity-fed pet water dish comes with…--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
  In paragraph [0018], reference #5 has been used to designate “water dish” and “bowl”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Northrop; Melaney et al. (US 20120125263 A1; hereinafter Northrop) in view of Graves; Jason R. et al. (US 20100050950 A1; hereinafter Graves).
Regarding claim 1 Northrop teaches:
A gravity-fed pet water dish and reservoir system. (See Fig. 1 #10); [0019] 
Comprising: a water jug reservoir having a reservoir body. (See Fig. 1 #16); [0019]
An extended neck having a narrow opening. (See Fig. 10 #44); [0020] 
And one or more slots, tabs, or bumps. (See Fig. 10 #42); [0031]
And a water bowl having a shallow bowl section having a wide opening. (See Fig. 2 #12, 14); [0027]
And an inside base. (See Fig. 3 #36) 
A reservoir support section having an opening with one or more slots, tabs, or bumps along an inside rim. (See Fig. 10 #18, 67); [0020]
Wherein the one or more slots, tabs, or bumps along the inside rim of the reservoir support section are operably designed to interlock with the one or more slots, tabs, or bumps on the extended neck of the water jug reservoir. (See Fig. 10 #16, 18, 42, 44, 67); [0020]
Wherein the extended neck of the water jug reservoir points directly downward so a vertical axis of the water jug reservoir is perpendicular to the inside base of the water bowl when the water jug reservoir is interlocked with the reservoir support section of the water bowl. (See Fig. 10 phantom axis line)
Northrop does not teach. Graves teaches:
A handle. (See Fig. 1a #12); [0025]
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the reservoir of Northrop to include a handle, as taught by Graves, in order to gain the advantages of improving transportation of the reservoir.
Northrop in view of Graves does not teach:
And wherein the narrow opening of the extended neck of the water jug reservoir is 3 cm above the inside base of the water bowl when the water jug reservoir is interlocked with the reservoir support section of the water bowl.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the neck of the water jug, as taught by Northrop and Graves, to be 3 cm above the inside base of the water bowl since Northrop
Regarding claim 3 Northrop, in view of Graves, as shown above, discloses all of the limitations of claim 1. Northrop further teaches:
Wherein the water bowl portion is formed from a material selected from the group consisting of plastic, metal, and ceramic. [0020]
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Northrop, in view of Graves, in view of Veness; David R. et al. (US 20120017839 A1; hereinafter Veness), further in view of McMurphy; John (US 20110114025 A1; hereinafter McMurphy).
Regarding claim 2 Northrop, in view of Graves, as shown above, discloses all of the limitations of claim 1. Northrop in view of Graves does not teach. Veness teaches:
Wherein the water jug reservoir is formed of a translucent material. [0067]
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the water jug of Northrop and Graves to incorporate the teachings of Veness in order to gain the advantages of allowing the water level to be observed more easily [0067] since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Northrop, Graves, and Veness does not teach. McMurphy teaches: 
A BPA-free, pet-safe, plastic material. [0009]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the plastic material of Northrop, Graves, and Veness, to use a BPA-free, pet safe plastic, as disclosed by McMurphy in order to gain the advantages of protecting the health of the pet, and since it has been held to be within the general skill of a worker .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references are pertinent because they pertain to gravity fed water dispensers.
Harper; Michael D. (US 8186304 B2)
Weber; Adam et al. (US 20110132268 A1)
Willett; Shelley Sue (US 20100122660 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644